   Case 2:09-cr-00064-MHT-KFP Document 90 Filed 02/17/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
        v.                         )           2:09cr64-MHT
                                   )               (WO)
JEFFREY L. LAMAR                   )

                                ORDER

    Upon consideration of defendant Jeffrey L. Lamar’s

motion for early termination of supervision (doc. no.

85), which the government and probation officer do not

oppose, and based on the probation officer’s response

(doc. no. 87) describing Lamar’s compliance with the

terms    of   supervised   release      since   December     5,   2014,

consistent       employment         and       stable       residence,

consistently negative drug-test results, and positive

attitude, it is ORDERED that:

    (1) The motion is granted.

    (2) Defendant Jeffrey L. Lamar’s term of supervised

release is terminated effective immediately and he is

discharged.

    DONE, this the 17th day of February, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
